Citation Nr: 1422366	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-42 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for chronic headaches.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The Veteran testified before the undersigned in two videoconference hearings in April and October 2011.  Transcripts of those hearings have been reviewed.  The Board previously remanded the issue in February 2013 and December 2013.

The Veteran's claim of service connection for residuals of a TBI includes a claim for chronic headaches.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).


FINDINGS OF FACT

1. The Veteran's chronic headaches began during service.

2. The Veteran does not have residuals of a TBI currently.


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2009, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claims, and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination in March 2013 for the Veteran's TBI and headache claims and addendum opinions in January and February 2014.  There is no assertion or indication that the examination or opinions are inadequate.  Social Security Administration records were obtained.  

Following the Board's remand directives, the Agency of Original Jurisdiction (AOJ) provided a VA examination for the Veteran and addendum opinions, which addressed the pertinent information sought.  In February 2013, the AOJ requested information and provided a waiver form for private records, including those from a mini stroke in 1984.  The Veteran did not respond.  The Veteran will not be prejudiced by the absence of these records as he had an opportunity to provide that information and did not do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The AOJ substantially complied with the remand directives and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the April and October 2011 hearings, the undersigned identified the issues and sought evidence concerning the Veteran's TBI and headaches, including symptoms, onset and treatment, to determine whether any relevant evidence was omitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a traumatic brain injury as this requires complex knowledge and testing of the nervous system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are detailed, internally consistent, and consistent with other evidence of record.

Headaches

The Veteran has a headache disorder currently.  At the Board hearing and at a March 2013, VA examination he reported having headaches on the left side of his head.  The March 2013 VA examiner diagnosed tension headaches.  

The Veteran had an injury with the onset of headaches during service.  He had an accident where he was skydiving and his parachute failed.  In January 1966, the Veteran sought treatment for headaches he had been experiencing for the prior two weeks.  In his January 1966 separation examination, the Veteran reported having left-side headaches since the October parachute accident.  These were occurring five times a week on average.

During the Board Hearing, the Veteran reported being told his helmet was cracked from the fall.  Service treatment and personnel records confirm the accident and injury; he was hospitalized for 18 days.  

The Veteran has reported that the headaches have continued since the accident in service.  During the October 2011 Board hearing, he reported continuous headaches, which had worsened in recent years.  During the March 2013 VA examination, the Veteran reported that he had had the headaches for "10-12-15 years".  The VA examiner diagnosed two kinds of headaches: tension headaches and headaches related to medication.  The Veteran's statements seem consistent overall in light of the fact that he went on medication for his, now service-connected, PTSD in the late 90s, about 15 years prior to the examination.  See VA Treatment.  The Veteran had headaches since service, but at the time he went on medication, his headaches became worse and more frequent.  See Board Hearing 10/11.  

In the March 2013 examination, the examiner concluded that the Veteran's headaches were not related to service because they had occurred 35 years after the injury.  However, this opinion did not consider the documented headaches in service or the Veteran's reports.  Because the examiner considered in inaccurate history, the opinion is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the benefit of the doubt, the evidence supports service connection; the Veteran's headaches began in, and continued since, service.  38 U.S.C.A. § 5107(b). 

TBI

The evidence does not support a finding of a current TBI residuals.  Service connection may not be granted where there is no present disability shown.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 

At the VA Examination in March 2013, and in the VA opinion provided in January 2014, no residuals of TBI were found.  VA Treatment records dated from January 2000 to September 2009 also show no findings of TBI.  

During the October 2011 Board hearing, the Veteran reported having treatment for TBI around 2000 at VA facility in Newington.  A review of records from that facility dated from January 2000 forward shows treatment for PTSD but not TBI.  His testimony in this regard is; therefore, deemed not credible.  Even if it was deemed credible the reported finding occurred long before the current claim and would not serve to show current residuals of TBI.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). 

In the January 2014 opinion, after providing a negative diagnosis for TBI, the examiner explained that the Veteran's headaches, memory, and concentration problems were not residuals of a TBI.  The examiner found no evidence of speech impairment.  The examiner reasoned that there was no evaluation or treatment for the claimed conditions and his current symptoms are over 35 years after his injury.  Most probative was the fact that the Veteran had worked successfully from 1966 to 1999 in high level occupations with satisfactory reports and no problems normally associated with residuals of a TBI.  The record shows that the Veteran worked as an aircraft fabricator, pilot, mechanical inspector, antique aircraft restorer, and Director of Maintenance. 

As discussed above, the Veteran had a confirmed injury during service.  He also reported continuous headaches and memory problems during the October 2011 Board hearing.  However, the Veteran is not competent to diagnose his symptoms as manifestations of a TBI.  Cf. Jandreau, 492 F.3d at 1377.  There is no other competent evidence of current TBI residuals.  The evidence is against a finding that there is a current disability.  The benefit of the doubt is not applicable because the preponderance of the competent evidence is against a current disability.  See 38 C.F.R. § 3.102.
 

ORDER

Service connection for chronic headaches is granted.

Service connection for residuals of a TBI is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


